COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

JOSE PEREZ,                                                      )
)          No.  08-06-00246-CR
                                    Appellant,                        )
)   Appeal from the
v.                                                                          )
)     384th Impact District Court
THE STATE OF TEXAS,                                   )
)       of El Paso County, Texas
                                    Appellee.                          )
)           (TC# 20040D00050)
)


MEMORANDUM  OPINION

            Appellant Jose Perez attempts to appeal from his conviction for the offenses of unlawful
possession of marijuana.  Finding that Appellant has not complied with Rule 25.2 of the Texas
Rules of Appellate Procedure, we dismiss the appeal.
            Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case and requires
that the trial court enter a certification of the defendant’s right of appeal in every case in which it
enters a judgment of guilt or other appealable order.  Tex.R.App.P. 25.2.  Likewise, Rule 25.2(d)
requires that the trial court certify whether the defendant has a right of appeal under Rule
25.2(a)(2).  Tex.R.App.P. 25.2(d).  An appellate court is required to dismiss an appeal if a
certification that shows the defendant’s right of appeal has not been made part of the appellate
record.  See Tex.R.App.P. 25.2(d).
            Appellant filed a timely notice of appeal but the record does not include the trial court’s
certification of the defendant’s right to appeal as required by Rules 25.2(a)(2) and 25.2(d).  The
Clerk’s office notified Appellant that a certification had not been filed and requested that
Appellant file the certification within thirty days; otherwise, the appeal would be dismissed
pursuant to Rule 25.2(d).  Appellant has not complied with our request.  
            Accordingly, the appeal is dismissed for want of jurisdiction.


November 9, 2006
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)